The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drainage system” in Claims 1-6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2019/0254495 (hereafter Zhang) in view of Zhang et al. CN 202913481 U (hereafter Zhang et al.).

Regarding Claim 1, Zhang teaches:
1. (Currently Amended) A drainage system (assembly shown in Figures 7-11) of an automatic cleaning storage base (cleaning basin) of an electric mop (roller mop 41), the automatic cleaning storage base of the electric mop comprising a casing member (basin body 46) having a cleaning tank (cleaning chamber 48 and outlet chamber 49), wherein the drainage system comprises a drain valve (drain solenoid valve 31); an outlet end (drain port 21) of the drain valve is connected to the outside of the casing member (shown in Figure 8), and an inlet end of the drain valve is connected to the cleaning tank (shown in Figure 9); the drain valve has a switch (solenoid of drain solenoid valve 31), … 

Zhang does not teach:  
… and the switch is provided with a first rack; the drain valve is further provided with a duplex gear and a second rack; the duplex gear has a gear portion with a larger outer diameter to mesh with the first rack, and the duplex gear has a gear portion with a smaller outer diameter to mesh with the second rack.  

Zhang discloses a drainage system of an automatic cleaning storage base as presented.  Zhang discloses a drain valve (drain solenoid valve 31) that is electrically actuated with a solenoid in response to a user pressing self-cleaning button 4.  Since Zhang elected by design choice to employ an electrical valve actuator, he does not disclose a mechanical mechanism comprising a duplex gear and two racks to perform the equivalent actuation.  The reference Zhang et al. discloses a drain valve that employs mechanical mechanism comprising a duplex gear (assembly comprising driven gear 44 and driving gear 43) and two racks (drive rack 41 and driven rack 42) that provides a mechanical actuation of the valve position.  

Specifically, Zhang et al. teaches:
… and the switch is provided with a first rack (driven rack 42); the drain valve (drain valve) is further provided with a duplex gear (assembly comprising driven gear 44 and driving gear 43) and a second rack (drive rack 41); the duplex gear has a gear portion (driven gear 44) with a larger outer diameter to mesh with the first rack (Figure 2), and the duplex gear has a gear portion (driving gear 43) with a smaller outer diameter to mesh with the second rack (Figure 2).

It would have been obvious design choice to one with ordinary skill in the art at the time of effective filing to modify the electrically actuating drain valve of the Zhang device to employ a mechanically actuating drain valve as taught by Zhang et al. with the motivation to eliminate the need for an electrical power source.

Regarding Claim 2, Zhang teaches:
2. (Currently Amended). The drainage system (assembly shown in Figures 7-11) of an automatic cleaning storage base (cleaning basin) of an electric mop (roller mop 41) according to claim 1, wherein the drain valve (drain solenoid valve 31) is provided with an auxiliary setting base (bottom of basin body 46), and the first rack (Zhang et al. - driven rack 42), the second rack (Zhang et al. - drive rack 41) and the duplex gear (Zhang et al. - assembly comprising driven gear 44 and driving gear 43)(when Zhang is modified to replace the solenoid with the mechanical actuator disclosed by Zhang et al.) are all disposed on the auxiliary setting base (Figure 9).  

Regarding Claim 4, Zhang teaches:
4. (Currently Amended) The drainage system (assembly shown in Figures 7-11) of an automatic cleaning storage base (cleaning basin) of an electric mop (roller mop 41) according to claim 2, wherein the upper end of the second rack (Zhang et al. - drive rack 41) is connected with a button (Zhang et al. – button 20).  

Regarding Claim 5, Zhang teaches:
5. (Currently Amended) The drainage system (assembly shown in Figures 7-11) of an automatic cleaning storage base (cleaning basin) of an electric mop (roller mop 41) according to claim 1, wherein the outlet end (drain port 21) of the drain valve (drain solenoid valve 31) is connected Application No.Page 3 of 5with a drain pipe (external sewage pipe).  

Regarding Claim 6, Zhang teaches:
6. (Currently Amended) The drainage system (assembly shown in Figures 7-11) of an automatic cleaning storage base (cleaning basin) of an electric mop (roller mop 41) according to claim 1, wherein the drain valve (drain solenoid valve 31) is a spring (spring 30) one-way valve (one inlet and one outlet shown in Figures 7-11).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of mops with self- cleaning stands.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.